UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

LI DA SUN, individually and on behalf all

 

other employees similarly situated, CONFIDENTIAL SETTLEMENT
AGREEMENT AND

Plaintiff, RELEASE OF CLAIMS

v. 1:17-cv-05538-SLT-RLM

URBAN BLUE DESIGN INC, ZHANG

SUN a.k.a SAM SUN

Defendants.

 

 

 

This Settlement Agreement and Limited Release of Claims (“Agreement”) is entered into
by and among Plaintiff LI DA SUN (“Plaintiff”) on the one hand, and URBAN BLUE DESIGN
INC, (“the Company”) and ZHANG SUN a.k.a SAM SUN (collectively, “Defendants,” and
together with Plaintiff, the “Parties”), on the other hand.

WHEREAS, Plaintiff alleges that he worked for Defendants as an employee; and

WHEREAS, a dispute has arisen regarding Plaintiffs alleged employment and the terms
thereof, which dispute has resulted in the filing of an action in the United States District Court for
the Eastern District of New York, Civil Action No: 1:17-cv-05538 (hereinafter “the Litigation”),
alleging, among other things, a violation of federal wage and hour and overtime laws;

WHEREAS, Defendants deny any violation of federal and/or state wage and hour and
overtime laws;

WHEREAS, Defendants deny all claims in Plaintiff's Complaint;

WHEREAS, the parties desire to resolve all disputes between them without the necessity
of further litigation;

WHEREAS, the Parties have determined it to be in their mutual interest to settle the Action
and all matters between them;

WHEREAS, the Parties desire to have no further obligation to each other, except as
specifically provided herein;

WHEREAS, Plaintiffs’ Attorney and Defendants’ Attorney have negotiated the settlement
terms set forth in this Agreement at a Mediation held on November 20, 2018 before Mediator
Marjorie E. Berman, Esq., in order to reach a settlement acceptable to the Parties which constitutes
a fair and reasonable compromise of Plaintiff's claims and Defendants’ defenses (the
“Agpreement”);

1 of 16

 
WHEREAS, Plaintiff acknowledges that he has entered into this Agreement freely and
voluntarily, without threats or coercion of any kind by anyone; and

WHEREAS, Plaintiff acknowledges that he understands the meaning and effect of the
execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby acknowledged, it
is hereby agreed as follows:

1. Payment: Defendants shall pay or cause to be paid to Plaintiff, subject to the terms and
conditions of this Agreement, and as full, complete, and final settlement and final satisfaction of
any and all claims or potential claims Plaintiff may have against Defendants through the Effective
Date of this Agreement (each such claim a “Released Claim’’), including all counsel fees and costs
incurred by Plaintiff, the gross sum of Seven Thousand and Five Hundred Dollars ($7,500.00) ( “ the
Settlement Sum”) in two monthly installments of Three Thousand Seven Hundred and Fifty
Dollars ($3,750.00) each. Of the Settlement Sum, Four Thousand, Three Hundred Sixty-Six
Dollars and Sixty-Seven Cents ($4,366.67) will be allocated to the Plaintiff and Three Thousand,
One Hundred Thirty-Three Dollars and Thirty-Three Cents ($3,133.33) will be allocated to Hang
& Associates, PLLC for Nine Hundred Fifty Dollars ($950.00) of costs and fees and Two
Thousand, One Hundred Eighty-Three Dollars and Thirty-Three Cents ($2,183.33) for attorney’s
fees.

a. At the Settlement Date, which is defined to be thirty (30) days after the Court’s
approval of the settlement, Defendants shall send two checks to Hang &
Associates, PLLC, 136-18 39th Ave. Ste 1003, Flushing, NY 11354: one check in
the amount of Two Thousand, One Hundred Eighty-Three Dollars and Thirty-
Three Cents ($2,183.33) shall be made payable to the Plaintiff Sun, Li Da; one
check in the amount of One Thousand, Five Hundred Sixty-Six Dollars and Sixty-
Seven Cents ($1,566.67) made payable to Hang & Associates, PLLC.

b. On the Settlement date, another two checks, one in the amount of One Hundred
Eighty-Three Dollars and Thirty-Three Cents ($2183.33) payable to the Plaintiff
Sun, Li Da and one in the amount of One Thousand, Five Hundred Sixty-Six
Dollars and Sixty-Seven Cents ($1,566.67) and payable to Hang & Associates,
PLLC., both post-dated as 30 days after the Settlement Date shall also be sent to
Hang & Associates, PLLC.

Upon full execution of this Agreement, Plaintiff will execute and file with the Court: (1) a
Stipulation of Dismissal with Prejudice, in the form set forth in Exhibit A to this Agreement.

2. Indemnification. Plaintiff and Plaintiff's counsel shall be solely responsible for
payment of any taxes due on the payments received under the Agreement, and in the event of an
audit of Defendants by any taxing authority regarding payments to Plaintiff and Plaintiff's
counsel, Plaintiff and Plaintiff’s counsel and shall indemnify and hold Defendants harmless for

2 of 16

 
any failure of Plaintiff or Plaintiffs counsel to pay taxes on any payments received from
Defendants pursuant to this Agreement.

3. Confession of Judgment. It is further agreed that pursuant to this Agreement
between the Parties, the Defendants shall sign a Confession of Judgment in the form annexed
hereto as Exhibit B in the amount of Eleven Thousand Two Hundred and F ifty Dollars
($11,250.00) or 1.5 times the Settlement Amount of Seven Thousand and Five Hundred Dollars
($7,500.00), which Confession of Judgment shall be held in escrow by the Plaintiff's counsel. So
long as Defendants adhere to the terms and conditions of this Agreement, Plaintiff shall take no
action to enforce the Confessions of Judgment by any other means. The Confessions of Judgment
shall be held in escrow by Plaintiffs Attorney and shall not be filed with the Court unless
Defendants fail to pay any of the payments required by paragraph 1 on or by the dates they are
due, and fail to cure within ten (10) days of receiving notice of default.

4. Failure to Pay / Notice & Cure. If Defendants fail to make a payment required
under this Agreement within the specific schedule above, Plaintiffs counsel shall notify
Defendants in writing by facsimile and electronic mail (MKC@mkclawgroup.com) of the default.
Upon receipt of the notice, Defendants shall have ten (10) business days to cure the default. In the
event Defendants fail to cure said default within ten (10) business days after receipt of the notice
of the default, the entire unpaid balance of the Settlement Amount shall become accelerated and
immediately due, less any amounts paid by Defendants. The Plaintiff shall be permitted, without
any further notice, to file the Confessions of Judgment with the Clerk of United States District
Court for the Eastern District of New York with a certification informing this Court of such failure.
Upon the filing of such Confessions of Judgment and certification, Plaintiff will be entitled to
enforce the Confessions of Judgment by all means permitted by law, and shall be entitled attorneys’
fees and costs and statutory interest on any unpaid amount from the date the Confessions of
Judgment are executed by the Defendants.

5. Limited Release of Wage and Hour Claims and Covenant Not To Sue:

In exchange for the Settlement Payment and the promises made herein, Plaintiff, on behalf
of himself and all of his heirs, executors, administrators and assigns, hereby unconditionally
releases Defendants, as well as all of their respective parents, subsidiaries, affiliates, successors-
in-interest, predecessors-in-interest, officers, directors, supervisors, heirs, executors, employees,
agents and representatives (collectively, “RELEASEES”) from ANY AND ALL claims, liabilities,
promises, agreements, and lawsuits (including claims for attorneys’ fees and costs actually
incurred) of any nature, including:

i. all wage and hour related claims under federal, state or local law or
regulation or common law, including but not limited to those that arise
under the Fair Labor Standards Act and New York State Labor Law which
Plaintiff has or may have (including those which he knows about and also
those claims about which he does not know) against the Releasees, whether
asserted in this action or not.

This Agreement and Release does not extend to those rights which as a matter of law cannot

lawfully be waived. Specifically, Plaintiff's release of claims set forth above shall not prevent
Plaintiff from filing a charge or participating in any investigation or proceeding conducted by the

3 of 16

 
United States Equal Employment Opportunity Commission, National Labor Relations Board or
any other governmental agency charged with enforcement of any law. Plaintiff, however, further
agrees and understands that he has waived any right to recover monetary damages or other relief
personal to Plaintiff in any such charge, complaint or lawsuit filed by him or on his behalf in any
way relating to any released claims.

6. No_Admission_of Wrongdoing: This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, contract, right or order.

7. Dismissal of the Litigation: Plaintiff shall file, within five (5) business days of
receipt of the fully executed Agreement, a Stipulation of Dismissal with Prejudice (in the form of
Exhibit A, attached hereto, which is incorporated to this Agreement by reference) with the Court
in this action. In the event that additional documentation is needed to terminate the Litigation, and
Plaintiff shall execute and submit all documents required to terminate such proceedings.

8. Mutual Non Disparagement: The parties agree that they will not engage in any
conduct that is injurious to the reputation and interests of each other, including publicly
disparaging (or inducing or encouraging others to publicly disparage), denigrating or criticizing
one another regarding any subject matter, including without limitation all parties and counsel and
those that are relevant to the instant proceedings and the settlement of the Litigation. This Mutual
Non Disparagement provision shall include non disparagement in any publication of any sort,
including but not limited to any and all blogs, internet postings and the like referencing this
litigation or any of the parties or their counsel to this matter in any manner.

9. Response to Subpoena: Plaintiff agrees that, in the event he is subpoenaed by any
person or entity (including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to the Defendants, his prior
employment with Defendants, or to any subject matter relevant to the Litigation and the settlement
of the Litigation, Plaintiff will give prompt notice of such request to Defendants and, if possible,
will make no disclosure until Defendants have had a reasonable opportunity to contest the right of
the requesting person or entity to such disclosure.

10. Return of all Property: Plaintiff represents that he has returned to Defendants all
Company property and any “Company Information” including, without limitation, mailing lists,
reports, client lists, employee lists, files, memoranda, records and software, computer, door and
file keys, security access codes, computer access codes or disks and other physical or personal
property which Plaintiff received, prepared or helped prepare, or otherwise came in contact with
and that Plaintiff will not retain any copies, duplicates, reproductions or excerpts thereof. The term
“Company Information” as used in this Agreement includes but is not limited to: (a) confidential
information of the Company including, without limitation, information received from third parties
under confidential conditions; and (b) other financial information or trade secrets, the use or
disclosure of which might reasonably be construed to be contrary to the interests of the Company
or its affiliates and other related companies.

4 of 16

 
11. Employment References: Any request for a reference with respect to Plaintiff will
be referred to the Company. The Company will limit any response to confirming Plaintiff's title
and dates of employment, and shall further state that in accordance with the Company’s policy, no
further information can be provided beyond this neutral reference.

12. Modification of the Agreement: This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiff and Defendants.

13. Acknowledgment: Plaintiff and Defendants acknowledge that they have been fully
and fairly represented by counsel in this matter.

14. Miscellaneous: As of the execution date of this Agreement, Plaintiff and his
counsel represent and warrant that they are not presently aware of and have not solicited any
individuals to bring or threaten to bring any action for unpaid wages or other claims against
Defendants or any one of them, nor is he cooperating or assisting any attorney in any other action
against Defendants or any one of them. Except as set forth herein, this Agreement shall not be
cited in any matter for any purposes against Defendants, their affiliates, subsidiaries, predecessors,
successors, assigns, and any of their respective officers, directors, employees, administrators,
benefit plans, welfare plans, deferred compensation plans or long-term incentive plans, or as proof
of liability of any sort.

15. Notices: Notices required under this Agreement shall be in writing and shall be
deemed given on the first business day following e mail and facsimile transmission thereof. Notice
hereunder shall be delivered to:

To Plaintiff:

Xiaoxi Liu, Esq.

Hang & Associates, PLLC
136-18 39th Ave Ste 1003
Flushing, NY 11354

Tel: 718-353-8588

Fax: 718-353-6288

To Defendants:

Michael K. Chong, Esq.

Law Offices of Michael K. Chong, LLC
2 Executive Drive, Suite 720

Fort Lee, NJ 07024

201-947-5200 (phone)

201-708-6676 (fax)
MKC@mkclawgroup.com

16. Governing Law: This Agreement shall be governed by, and interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof. The parties consent and stipulate to the exclusive personal jurisdiction of the United States
District Court for the Eastern District of New York, in any subsequent proceeding to enforce this
Agreement.

5 of 16

 
17. Enforceability: If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any finding
by a court of competent jurisdiction or an arbitrator that a release or waiver of claims or rights or
a covenant set forth herein is illegal, void or unenforceable, Plaintiff agrees to promptly execute a
release, waiver and/or covenant that is legal and enforceable. A failure by Plaintiff to execute a
valid and enforceable release within twenty-one (21) days of Defendants request shall result in
Plaintiff's full return to Defendants of the full amounts paid under this Agreement.

18. Release Notification and Withdrawal:

a. Defendants advise Plaintiff to discuss the terms of this Agreement and
release of claims with his legal counsel. Plaintiff acknowledges that it is his choice to waive any
potential claims in return for the benefits set forth herein and that each of them made this decision
after careful thought, and after an opportunity to consult with his attorneys.

b. Plaintiff acknowledges that he has been given an opportunity to consider
this Agreement for at least twenty-one (21) days, and that he fully understands and agrees to all of
its terms.

19. Counterparts: To signify their agreement to the terms of this Agreement and
General Release, the parties have executed this Agreement on the date set forth opposite their
signatures, which appear below. This Agreement may be executed in two or more counterparts
and each of such counterparts, for all purposes, shall be deemed to be an original but all of such
counterparts together shall constitute but one and the same instrument, binding upon all parties
hereto, notwithstanding that all of such parties may not have executed the same counterpart.

20. Accord and Satisfaction: Should any action or proceeding be instituted by any of
the Plaintiff with respect to matters herein settled, released or waived pursuant to this Agreement,
other than an action or proceeding to enforce the terms of this Agreement, this Agreement shall be
deemed a full accord, satisfaction and settlement of any such claim(s) and sufficient basis for
immediate dismissal.

21. No Assignment: Plaintiff represents and warrants that he has not assigned,
transferred, or purported to assign or transfer, to any person or entity, any Released Claim or any
portion thereof or interest therein, including, but not limited to, any interest in the Litigation, or
any related action and no lien exists therein.

22. Waiver: Failure to insist on compliance with any term, covenant or condition
contained in this Agreement shall not be deemed a waiver of that term, covenant or condition, nor
shall any waiver or relinquishment of any right or power contained in this Agreement at any one
time or more times be deemed a waiver or relinquishment of any right or power at any time or all
times.

23. Binding Effect: This Agreement shall be binding upon and inure to the benefit of
the Parties, and the Parties’ heirs, trustees, executors, administrators, successors, and assigns of
the respective Parties.

6 of 16

 
24. Construction: The terms and conditions of this Agreement have been negotiated
by mutual agreement of the Parties. Therefore, the terms and conditions of this Agreement are not
intended to be, and shall not be, construed against any Party by virtue of draftsmanship.

25. Attorneys’ Fees and Costs: Except as specifically provided elsewhere in this
Agreement, each Party shall be solely responsible for its or their own attorneys’ fees and costs in
connection with the Litigation. However, the prevailing Party shall be entitled to recover all
reasonable attorneys’ fees and costs incurred in the prosecution of any action to enforce the terms
of this Agreement.

26. Fair and Reasonable Settlement: The Parties agree that this Agreement and the
payments called for by this Agreement are fair and reasonable to all Parties, and that those
payments and the other terms of this Agreement constitute a fair and reasonable settlement of the
claims made in the Litigation. The Parties also agree that there was no undue influence, duress,
overreaching, collusion, or intimidation in reaching this Agreement, and that both Parties have
sought and received the advice of competent counsel as to the meaning and effect of each of the
terms of this Agreement before agreeing to sign it.

THERFORE, the parties to this Agreement now voluntarily and knowingly execute this
Agreement as follows:

The Parties agree that this Agreement may be executed in counterparts, and that signatures
transmitted electronically shall bear the same weight as original signatures.

[THIS SECTION IS INTENTIONALLY LEFT BLANK]

7 of 16

 
PLAINTIFF ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS
AGREEMENT, UNDERSTAND IT, AND IS VOLUNTARILY ENTERING INTO HIS
OWN FREE WILL, WITHOUT DURESS OR COERCION, AFTER DUE
CONSIDERATION OF ITS TERMS AND CONDITIONS.

(_. A ae Cc Ne

LI DA SUN

 

 

} [re /ooF

Dated:

CERTIFICATE OF TRANSLATION

I, 4, certify that | am fluent in both Chinese (Mandarin) and English and that
I have correctly and accurately verbally translated both the Settlement Agreement and the Letter
Requesting Judicial Approval of Proposed Settlement Agreement (“Joint Fairness Letter Motion’)
from English to Chinese (Mandarin) for Plaintiff(s) LI DA SUN. After the translation, I asked him
if he understood the contents of the Settlement Agreement which he is signing and the Joint
Fairness Letter Motion which informs the Court that the Parties believe the Settlement is fair, and
which I have translated, and he answered in the affirmative. He has signed the Settlement
Agreement in my presence after the translation, after due consideration and without coercion.

a te Ca —\ J ON

[ee fe ql

 

 

Dated:

8 of 16

 
Case 1:17-cv-05538-RLM Document 30-1 Filed 01/31/19 Page 9 of 16 PagelD #: 120

a we. we
ta, oO, :

DEFENDANTS CON ee 7

OSG SUN ae
Dar + tha : wo id ; ”“ oe “ toe ~ ~~ ns : ~" a a ‘ a

veo

tate eS

oe C. SIS

Sale ee ye

. Vinee ee TOM N . _. . |
, een ON ee Cot tee .
. ul CHARMAINE HORTENSE CAMPBELL oN
‘ Notary Public - Stata of Naw York “ye
(29 /2.0/ NO. O1CAG367631 -
: Qualihad in Kings County . :

s*

My Commission Expves Nov 20, 2024

. YoY Se eee ee ~ +
“ 7
~ . i
, a ~
~ ®, -~ ~ Nee
. ae Sw te es .
" - . soe ~ o -~ at
we
we ~
Nn . . ;
- - at ~ ~~: .
~~ : .
Cte .
° oN
~ o “ ,
*
n .
: ~
* 7 “ “ ~ ~ en
™~ " — + - .
ae
. ° * “ ~ mo
: - Soy Se ae woe ee
ee a
. . vs

Poe
é

 
UNITED STATES DISTRICT COURT Exhibit A
EASTERN DISTRICT OF NEW YORK

 

x
LI DA SUN, individually and on behalf all other
employees similarly situated, Case No.17-cv-05538
Plaintiff, STIPULATION AND ORDER OF

DISMISSAL WITH PREJUDICE
v.

URBAN BLUE DESIGN INC, ZHANG SUN a.k.a
SAM SUN

Defendants.

 

x

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel
for Plaintiff and Defendants in the above captioned action, that, in accordance with Rule 41 of the
Federal Rules of Civil Procedure, the action be dismissed, with prejudice and without costs or
attorneys’ fees to any party, as to Plaintiffs or Defendants. This Court retains jurisdiction to enforce

the Settlement Agreement and the Release of this action.

 

Hang & Associates, PLLC MKC Law Group LLC
Attorneys for the Plaintiff Attorneys for Defendants
By:

Xiaoxi Liu, Esq. Michael K Chong, Esq.
136-18 39th Ave Ste 1003 2 Executive Drive, Suite 720
Flushing, NY 11354 Fort Lee, New Jersey 07024
Tel: 718-353-6288 Tel: (201) 947-5200

SO ORDERED

 

 
   

  

  

  
 
 

   

pre ee ~ ~ ~ tte *
. wa .
UNITED STATES DISTRICT COURT
STEN PISTRICT ORNEW YORK. be ct Bree,
oe : . i tel . : “ i * = * arte ene ee 2
1 DA SUN, individually and on behalf. yeh
_ all other employees similarly situated, / "AFFIDAVIT OF CONFESSION
Plaine ES “OF JUDGMENT-BY-ZHANG SUN | -
Plain, ve as ONT SOP gr ae NE TONG SUN
a . TT . aKaSAMSUN ~~
. . wn . pe ee . : ‘

“ “* " Gase No, 17-cv-05538
f= GOUNTYOR Wn an aE lo NSB ot
ZHANG SUN a.k.a SAM SUN, being duly swom, deposes and states’as follows:

- residing at "|

ryt

7 2. lam individually named as a Defendant in Sun. v. Urban Blue Design Inc. et al, Civil
a -+-~v-,.Action No, Case No, 17-cv-05538 filed in the United States District Court for Eastern --
“ “> istrict. of New York (the “Lawsuit”), as NS ee nes
* yo Wie ot .
, 3. I make this affidavit pursuant to 3218 Of the New York Civil Practice Law and Rules, in
--.« , Support of Plaintiff's application for the entry ofa judgment by confession against myself,

 

4. This confession of judgment is for a debt due to Plaintiff LI DA SUN (hereinafter
“Plaintiff’),

- . . so re ;
wee . Se we ee La Ne aa Oe eet om ae

 

 

 

 
10.

11.

12.

13.

On September 20, 2017, LI DA SUN, through his attorneys, Hang and Associates, PLLC,
filed a Complaint against Defendants in the United States District Court for the Eastern
District of New York (the “Court”) alleging claims under the Fair Labor Standards Act
(“FLSA”) and the New York Labor Law (the “NYLL”), 17-cv-05538 (the “Complaint”).

On or around January 7, 2019, the Plaintiff and Defendants executed a Settlement
Agreement and General Release, (the “Agreement”).

The Agreement provides that Defendants will pay Seventy-Five Hundred Dollars
($7,500.00).

If Defendants fail to make payments as outlined in Paragraph 8, Plaintiff's may, with notice
or demand, except as noted below, declare the entire sum then unpaid immediately due or
payable. To exercise this right, Plaintiff's shall notify Defendants’ Attorney Michael K
Chong, Esq., MKC Law Group LLC, 2 Executive Drive, Suite 720, Tel: (201) 947-5200,
Email: mkchong@mkclawgroup.com, in writing, by e mail and facsimile transmission of
his intent to do so, and Defendants shall have ten (10) days to remedy their default.

If Defendants do not remedy the default within ten (10) days of Defendants’ Attorney’s
receipt of such notice, I hereby authorize the entry of judgment against myself for the entire
amount of Eleven Thousand Two Hundred and Fifty Dollars ($11,250.00), plus statutory
interest thereon for each day beginning on and inclusive of the entry of judgment until said
amount is paid by Defendants, together with all costs and attorneys fees incurred by
Plaintiffs in connection with any efforts to enforced the confessed judgments less any
payments made under the Agreement.

I am represented by counsel and have been fully advised in regard to this Agreement and
Confession of Judgment.

I authorize entry of judgment in New York County, New York.
Plaintiff can only seek relief under this Confession of Judgment against URBAN BLUE

DESIGN INC jointly or severally, and cannot seek to enforce Confessions of Judgment
against URBAN BLUE DESIGN INC individuallyand separately.

 
Case 1:17-cv-05538-RLM Document 30-1 Filed 01/31/19 Page 13 of 16 PagelD #: 124

 

Se AHANG SUN a.k.a SAM SUD

let LM ne Pela swe

we - ves ~
ce . ON gt

 

: TO Lo :

   

Sy Ba “Stan a Now Yo yee oA
rn . oo

  

é Ta ak “WKS County ) Lens, nts

“ ott Caps Nov 20, 2024

 

  
 

 

 

 

 

“ a * -
lar - . .
-m wl & . a at . = sree .
Shem ore Y Woe ea we lenkdave TI ge Oe ee ee
with
«om!
- - wre,
v . we * -_ - ~N ” as ‘ ~
. . « ew gee Be
: Smee : . et a a ~ . ™
. oe r a
. ie ¥
4 . ne ~
wees — ergs . atte ce gee ie :
TS 7 “los ~ . of
a oo
«tty
. :
awe tn -
= - - - oa Meee ~ OL ey tN}. ~ . .
vet y eee DE ete ee . .
~ . me - - ~
~ we
or .
4
weer we . “ . - . - .
a . t . EN GF ve .
ee - .
; : yoo - ~
- . .
tes . ~ ‘
ou
wo “ - ‘. + eo! ~ eee .*
Cute mw FF ‘ ~
. ~
dy -
~ : - * . ae aCe gee .
tanean tl . . .
a ~ ™
: atin ,
, “
nd ne . egg TN my geet Fiemme cet ~
mes we 4 . . AY ev ey ~v . ee “ ~
~ oe ~
. NG
* * - * eon whoa ~ ‘

 
 

> indivi
+All other employ wwidually and on behalf

cme ee

     

UNITED STATES ‘ ° |
an DISTRICT Coury . , ~
EASTERN Dig FRICT OF NEw YORK - =
. : a“ ~ he waycat ONS STs 6 he ee

LIDA SUN | =.
oe an SEES “imilarly situated, | AFFIDAVIT OF CONFESgioy
Plaintiff mo! Oe OS ) YORJUDGMENTBy:.-

2 Nar spate

 
 
 
  

 

i
v. Ie Tier” Gaver
i

for URBAN BLUE DESIGN INC,
GN'ING, ZHANGYY 0 oe ewe rem e

- 2 Case’Nov?” Wov-085382 7.

URBAN BLUE Eg}
SUN a.k.a SAM SUN

{

. | wee .
t
|

Defendants.

 
  
  

te hom et mT es
~~ Ra a Me ha eee oe te

Ne aes Oe ce te
SOR,

 

beets being ‘duly swom, deposes and states as follows:

. 1 S£Lam‘an sce individu

  

2. Iam the Title: “(Dom ge “of Corporate Defendant URBAN BLUE DESIGN INC,
“" S..which-is namedas a-Defendant in’Sun.v. Urban Blue-Design' fic: et ail; Givil-Action-No,-
Case No, 17-cv-05538 filed in the United States. District Court for District of Eastern |
Distreit of New York (the “Lawsuit”), ee . 7 ,

“~"" "37 .Deponent is. duly authorized to make this affidavit: on behalf-of Corporate: Defendant. 2

"URBAN BLUE DESIGN INC (the “Corporate-Defendant”, .

wits . i :

4. I make this affidavit pursuant to 3218 of the New York Civil Practice Law and Rules, in

++ -¢-= support of Plaintiffs application for the entry of a Judgment by.confession against myself, -

ss

‘m’the sum of Eleven Thousand Two Hundred and Fifty Dollars ($11,250:00),-plus statutory
interest thereon for each day beginning on and inclusive of the entry of judgment until said
amount is paid by Defendants, together with all costs and attorneys fees incurred by

---« , Plaintiff's in connection with any efforts to enforced the, confessed judgments Jess any .

ye . + Hey ee, : ee
‘payments made under the Agreement. - a . Mis
wt
‘ 2 7 7 ” s wine . on © . ~

 

 

 
10.

ll.

12.

This confession of judgment is for a debt due to Plaintiff LI DA SUN (hereinafter
“Plaintiff”).

The facts out of which the debt arose and the sum confession due is set forth below:

On September 20, 2017, LIDA SUN, through his attorneys, Hang and Associates, PLLC,
filed a Complaint against Defendants in the United States District Court for the Eastern
District of New York (the “Court”) alleging claims under the Fair Labor Standards Act
(“FLSA”) and the New York Labor Law (the “NYLL”), 17-cv-05538 (the “Complaint”).

On or around January 7, 2019, the Plaintiff and Defendants executed a Settlement
Agreement and General Release, (the “Agreement”).

The Agreement provides that Defendants will pay Seventy-Five Hundred Dollars
($7,500.00).

If Defendants fail to make payments as outlined in Paragraph 9, Plaintiff's may, with notice
or demand, except as noted below, declare the entire sum then unpaid immediately due or
payable. To exercise this right, Plaintiff shall notify Defendants’ Attorney, Michael K
Chong, Esq., MKC Law Group LLC, 2 Executive Drive, Suite 720, Tel: (201) 947-5200,
Email: mkchong@mkclawgroup.com, in writing by e mail and facsimile transmission of
his intent to do so, and Defendants shall have ten (10) days to remedy their default.

If Defendants do not remedy the default within ten (10) days of Defendants’ Attomey’s
receipt of such notice, I hereby authorize the entry of judgment against the Corporate
Defendant Urban Blue Design Inc. for the entire amount of Eleven Thousand Two Hundred
and Fifty Dollars ($11,250.00), plus statutory interest thereon for each day beginning on
and inclusive of the entry of judgment until said amount is paid by Defendants, together
with all costs and attorneys fees incurred by Plaintiff's in connection with any efforts to
enforced the confessed judgments less any payments made under the Agreement.

I am represented by counsel and have been fully advised in regard to this Agreement and
Confession of Judgment.

I authorize entry of judgment in New York County, New York.

Plaintiff can only seek relief under this Confession of Judgment against ZHANG SUN a.k.a
SAM SUN or Urban Blue Design Inc. jointly or severally, and cannot seek to enforce
Confessions of Judgment against ZHANG SUN a.k.a SAM SUN or Urban Blue Design
Inc. individuallyand separately.

 
Case 1:17-cv-05538-RLM Document 30-1 Filed 01/31/19 Page 16 of 16 PagelD #: 127

 

 

idl See Vn ~
ns “ Ow ig gat ots
* , Lotte” one
Dated: «.-
wes . ~” ° - .
a ace - "
- . oy

  

OU SUTTONS. Sa een ia!

 
 
    

       

 

 

 

aoe ae A te
Sworn to me thi 2 ee . "
€ this 2 day of Ja See “
; Anes, 22h jo -
: Teens aos ~ ~
GBARWANE HORTENSE CAMPBELL 7 a. “ - 4
Notaty Bublio = Stato of Now York o> | te ae
NO.OHCAgIeTEST --
‘. avalos in Kings County : et ee
mee ee wy tasen Eea av 2024
rae oe
Panes ATES we ates oe as Ts. eee oo
”- : ~ MAL ee a . on
. aay, . / we
a ;
Tage Se TS - Wt ete Lee .
we | ae :
. Toe ‘ 7 ° N -, eet ne .
. *~ . md , .
wey ‘
“+ “ woe
age ee . . os ere .
te ee . -
Wes 7s a Fre ea ds Se et, abe cece .
wi ~ ,
‘ “4 . ” ~ : wo, ‘ Whe oo waste ow eS x Bead
. . ae oe ee
ae “ss
wae . uw : tee “ .

 

 

 
